


Exhibit 10.4(d)

 

THIRD AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”) is made as of the 26th day of February, 2009, between Crystal River
Capital, Inc., a Maryland corporation (“Borrower”), and Brookfield US
Corporation, f/k/a Brascan (US) Corporation (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Revolving Credit Agreement dated as of November 8, 2007, as amended pursuant to
that certain First Amendment to Amended and Restated Revolving Credit Agreement
dated as of March 7, 2008, as further amended by that Second Amendment to
Amended and Restated Revolving Credit Agreement dated as of August 7, 2008 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; unless otherwise defined herein, all capitalized terms
used in this Amendment shall have the meanings ascribed to such terms in the
Credit Agreement); and

 

WHEREAS, Borrower and Lender desire to amend the Credit Agreement as hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                       Amendments to the Credit Agreement.

 

(a)                                  Section 1.2 of the Credit Agreement is
hereby modified and amended, effective as of December 31, 2008, by deleting the
definitions of “Adjusted Net Portfolio Value”, “Net Worth” and “Qualified
Subordinated Debt” in their entirety.

 

(b)                                 Section 1.2 of the Credit Agreement is
hereby further modified and amended by deleting the following paragraph:

 

““Maximum Advance Amount” shall mean $100,000,000.”

 

and replacing it with the following:

 


““MAXIMUM ADVANCE AMOUNT” SHALL MEAN $50,000,000.”


 

(c)                                  Section 5.4 of the Credit Agreement is
hereby amended and restated in its entirety as follows, effective as of
December 31, 2008, as follows:

 

1

--------------------------------------------------------------------------------



 


“5.4                           [RESERVED].”


 

(d)                                 Section 12.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 


“12.1                     TERM. THIS AGREEMENT, WHICH SHALL INURE TO THE BENEFIT
OF AND SHALL BE BINDING UPON THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF
BORROWER AND BRASCAN, SHALL BECOME EFFECTIVE ON THE DATE HEREOF AND SHALL
CONTINUE IN FULL FORCE AND EFFECT UNTIL MAY 15, 2010 (THE “TERM”) UNLESS SOONER
TERMINATED AS HEREIN PROVIDED.”


 

2.                                       Conditions of Effectiveness.  This
Amendment shall become effective as of the date hereof when, and only when,
Lender shall have received:

 

(a)                                  a counterpart of this Amendment duly
executed by Borrower; and

 

(b)                                 such other information, documents,
instruments or approvals as Lender or Lender’s counsel may require.

 

3.                                       Representations and Warranties of
Borrower.  Borrower represents and warrants as follows:

 

(a)                                  Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland;

 

(b)                                 The execution, delivery and performance by
Borrower of this Amendment are within Borrower’s corporate powers, have been
duly authorized by all necessary corporate action and do not (i) contravene
Borrower’s charter or by-laws, or (ii) violate the law or any material
contractual restriction binding on or affecting Borrower;

 

(c)                                  No authorization, approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by Borrower of
this Amendment;

 

(d)                                 Each representation or warranty of Borrower
set forth in the Credit Agreement is hereby restated and reaffirmed as true and
correct on and as of the date of this Amendment, and after giving effect to this
Amendment, as if such representation or warranty were made on and as of the date
of, and after giving effect to, this Amendment (except to the extent that any
such representation or warranty expressly relates to a prior specific date or
period and except to the extent of changes in facts or circumstances permitted
by the terms of the Credit Agreement);

 

(e)                                  This Amendment constitutes the legal, valid
and binding obligation of Borrower, enforceable against Borrower in accordance
with its terms; and

 

(f)                                    No Default or Event of Default is
existing.

 

2

--------------------------------------------------------------------------------


 

4.                                       Reference to and Effect on the Credit
Agreement and the Other Documents.

 

(a)                                  Upon the effectiveness of this Amendment,
on and after the date hereof each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Other Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement and all Other Documents, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. 
Borrower has no knowledge of any challenge to Lender’s claims arising under the
Credit Agreement or the Other Documents or the effectiveness of the Credit
Agreement or the Other Documents.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lender under any of the Credit Agreement
or the Other Documents, nor constitute a waiver of any provision of any of the
Credit Agreement or the Other Documents.  This Amendment shall not constitute a
modification of the Credit Agreement or a course of dealing with Lender at
variance with the Credit Agreement such as to require further notice by Lender
to require strict compliance with the terms of the Credit Agreement and the
Other Documents in the future, except as expressly set forth herein.

 

5.                                       Costs and Expenses.  Borrower agrees to
pay on demand all reasonable costs and expenses in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for Lender with respect thereto and with respect to advising
Lender as to its rights and responsibilities hereunder and thereunder.

 

6.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of laws principles of such state.

 

7.                                       Counterparts.  This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.  Delivery
of an executed counterpart of this Amendment by facsimile or electronic mail
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first written above.

 

 

 

CRYSTAL RIVER CAPITAL, INC.

 

 

 

 

 

 

By:

/s/ William M. Powell

 

 

 

 

Name:

William M. Powell

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

BROOKFIELD US CORPORATION, F/K/A BRASCAN (US) CORPORATION

 

 

 

 

 

 

By:

/s/ Barry Blattman

 

 

 

 

Name:

Barry Blattman

 

 

 

 

Title:

President

 

 

SIGNATURE PAGE TO THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------
